Citation Nr: 0932603	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151, due to VA treatment in 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1977.  He 
died in October 2002 at the Mercy Health Center, Laredo, 
Texas.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the VARO in 
Houston, Texas, that denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.  The Veteran died in October 2002 at the Mercy Health 
Center in Laredo, Texas.  The certificate of death lists the 
immediate cause of death as diabetes due to or as a likely 
consequence of heart failure.  There was no secondary cause 
listed.  An autopsy was not performed.  

2.  At the time of death, service connection was not in 
effect for any disability.  

3.  Neither diabetes nor heart disease was shown during 
service or within one year following discharge from service.  

4.  The Veteran is not a former prisoner of war; he was not 
continuously rated totally disabled for a period not less 
than five years from the date of his discharge from active 
service; a total disability rating was not in effect for 
10 years immediately prior to the date of his death; there 
has been no allegation of clear and unmistakable error in any 
prior decision; nor has the appellant identified any other 
basis for granting the claim.  

5.  The Veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was an event reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).  

2.  The criteria for entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).  

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.312, 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the evidence submitted by the appellant 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record.  Every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide, in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on the claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, Section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on the previously service-connected condition; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The Board finds that VA has essentially met these duties with 
regard to the claims adjudicated on the merits of this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

The appellant was issued multiple notification letters during 
the pendency of the appeal.  Most recently, she was informed 
by letter dated in April 2009 that records from a private 
physician had again been requested in April 2009.  She was 
specifically told that during the Veteran's lifetime, service 
connection had not been established for any disability.  She 
was told that service connection had not been considered for 
diabetes mellitus and/or heart failure.  She was informed 
that in order to support a claim, she had to submit evidence 
showing a disability was incurred in or aggravated during 
service and was the primary or a contributory cause of death.  
She was also told that the evidence of her contention that VA 
withheld treatment from the Veteran and that this was the 
cause of the Veteran's death was also needed from her.  She 
was told that VA would request medical records from any VA 
medical facility that treated the Veteran.  She was also 
asked to complete a form for release of information from any 
private physician or facility that she indicated having 
treated the Veteran.  She was specifically told what the 
evidence had to show to support a claim for DIC benefits 
under 38 U.S.C.A. § 1151 and what the evidence had to show to 
support a claim for DIC benefits based on a service-connected 
disability established during the Veteran's lifetime.  She 
was further informed how VA determines a disability rating 
and how it determines an effective date if the claim is 
granted.  She was provided with a VCAA notice response 
letter, but she did not provide any response to the letter.  
The record reveals that VA made two different attempts to 
obtain records from the Veteran's treating physician.  No 
response is of record.  

The undersigned notes that the Supreme Court recently held 
that, except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing 
the claimant of the information and evidence necessary to 
substantiate the claim, the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 128 S.Ct. 1696 (2009).  The Board finds 
that in this particular case all necessary assistance has 
been provided to the appellant.  The Board finds that VA has 
fulfilled its duties to notify and assist the appellant in 
the claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of the 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  See 38 C.F.R. § 3.313(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  

Service connection for the cause of a Veteran's death 
requires a showing that the fatal disorder or disease process 
was incurred in or aggravated by, an incident related to 
service, or, with regard to certain chronic diseases, to 
include diabetes mellitus and heart disease, was manifest to 
a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 
38 U.S.C.A. §§ 3.303, 3.307, 3.309.  

In this case, the death certificate shows that the Veteran 
died in October 2002 at a private medical facility.  The 
immediate cause of death was listed as diabetes which was due 
to or as a consequence of heart failure.  An autopsy was not 
performed.  At the time of death, service connection was not 
in effect for any disability.  

In deciding a claim for service connection for the cause of 
the Veteran's death, the Board must consider whether the 
disability that caused the Veteran's death may be service 
connected.  A review of the evidence in the case reveals the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
Veteran's death.  The medical evidence of record does not 
reveal the initial diagnosis of diabetes or heart disease for 
years following separation.  There is no medical evidence 
which in any way links the fatal diabetes or heart disease to 
the Veteran's military service in any way.  To the extent the 
appellant believes that the Veteran had diabetes and/or heart 
disease while in service or that either is related to 
service, as a lay person, lacking medical training and 
expertise, she is not competent to provide an opinion on the 
matter as complex as the etiology of diabetes and/or heart 
disease and her views are not accorded any probative value.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in that 
same manner as if the Veteran's death were service connected.  
Where it is shown that the Veteran's death was not the result 
of willful misconduct, and the Veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than 10 years after separation from service, or 
(3) the Veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period not less than one year 
immediately preceding death.  See 38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.322(a).  

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the Veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).  

In this case, there is no showing the Veteran was 
continuously rated totally disabled for a period of not less 
than five years from the date of discharge from active 
service which was in 1977.  There is also no evidence that 
the Veteran was held as a prisoner of war, and it is not 
otherwise contended.  In view of the foregoing, the appellant 
is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b).  
The Board also notes there has been no allegation of clear 
and unmistakable error in any prior decision, nor has the 
appellant identified any other basis for granting the claim.  
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

DIC Pursuant to 38 U.S.C.A. § 1151

The appellant alleges that the Veteran's death was 
essentially caused by VA taking too long to attend to the 
Veteran.  She claims that the Veteran's left leg became 
infected and when he was taken to a local VA clinic, he was 
denied treatment several times before he was eventually 
admitted to a VA medical facility for surgery.  

The appellant filed her claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in February 2003.  Because 
the claim was filed after October 1, 1997, the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 
38 U.S.C.A. § 1151 that became effective October 1, 1997, is 
the applicable statute in this case.  The new law requires 
that any claimed additional disability be "caused by" VA 
hospital care, medical or surgical treatment, or examination, 
and further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  Those regulations 
largely implemented the provisions of 38 U.S.C.A. § 1151.  In 
pertinent part, 38 C.F.R. § 3.361 provides as follows:  

Additional Disability.  

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  See 
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care of treatment and that the Veteran has 
an additional disability does not establish cause.  See 
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.261(c).

Carelessness, Negligence, and So Forth

To establish that carelessness, negligence lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise a degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
healthcare providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 38 C.F.R. § 3.361(d)(1).  

Foreseeability

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonable foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable healthcare provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  

The Veteran was hospitalized at the Audie Murphy VA Medical 
Center on August 9, 2002.  It was noted he had a past medical 
history significant for diabetes mellitus of two years' 
duration, as well as other problems, including depression, 
anxiety, and alcohol dependence.  He was in his usual state 
of stable health when about one-week earlier to 
hospitalization he was working in his yard and dropped a 
metal pipe on the dorsal surfaces of both feet.  He noticed 
that two days later that he had developed a small pustule on 
the dorsal surface of the left lower extremity.  He scratched 
it and a small amount of pus came out with bleeding.  His 
local physician in Laredo, Texas, ordered him transferred to 
the VA medical center for treatment of cellulitis.  

The record includes reports of VA inpatient and outpatient 
records pertaining to an evaluation of the Veteran in August 
and September 2002.  The Veteran was hospitalized on August 
28, 2002, with a recent history of status post spider bite to 
the left dorsal aspect of the foot which subsequently became 
infected in light of his diabetic status.  He was seen at the 
podiatry clinic and then sent to plastic surgery clinic for 
soft-tissue wound coverage.  The remainder of his physical 
examination was noted to be within adequate limits for 
surgical intervention.  Laboratory data was also noted to be 
within adequate limits for surgical intervention.  The 
Veteran underwent perforation of the wound and split-
thickness skin grafting.  Postoperatively he was admitted to 
the general surgical floor where his recovery was described 
as relatively uneventful.  He was discharged to home in 
stable condition on September 2, 2002, with notation of 
100 percent take of a split-thickness skin graft.  He was 
told to keep the left foot elevated as much as possible.  He 
was placed in a boot and was told to keep the dressing on and 
not to change it.  He was placed on a 2000-kilo calorie diet.  
He was instructed to followup in the post surgery clinic one 
week post discharge date.  

During hospitalization he received treatment and the edema 
and erythema improved.  He received crutches and surgical 
shoe to prevent weight bearing.  He was to be followed twice 
a week at podiatry and it was noted he might need partial 
thickness skin grafting prior to plastic surgery.  At the 
time of discharge on August 14, 2002, he was described as 
afebrile.  He was given a two-week course of Keflex.  He was 
to avoid weight bearing and was to keep the foot elevated 
when sitting.  The diabetes was noted to be under poor 
control.  He was started on insulin while in the hospital for 
sugar control while infected.  He had a poor understanding of 
the diabetes and had diabetic education while in the 
hospital.  He was given an Accu Check Machine.  He was 
discharged on an output regimen of medications.  Reference 
was made to other difficulties, including a history of heavy 
alcohol consumption and depression.  

On August 27, 2002, the Veteran was seen and examined for 
preoperative evaluation concerning a foot wound with 
grafting.  On examination it was noted there was good 
granulation tissue.  There was moderate edema.  There were no 
cellulitic skin changes.  He was described as stable.  
Reference was made to a diabetic foot wound.  A procedure 
consent form was signed by him and he underwent a complete 
physical examination.  

Of record is a September 2006 report from the VA physician 
who noted the Veteran had diabetes mellitus with renal 
failure and abnormal liver function studies with 
thrombocytopenia secondary to the abnormal function.  The 
Veteran expired on November 19, 2002, with a diagnosis of 
diabetes and congestive heart failure.  The physician stated 
he was asked to express an opinion as to whether the 
treatment provided the Veteran by VA around the time of his 
death was provided in a timely fashion and in an appropriate 
manner.  The physician indicated that upon reviewing the 
Veteran's records, there was an indication that problems 
began when the Veteran developed an infection on the top of 
his left foot.  The physician stated this was treated 
appropriately in a timely fashion with incision during 
surgery and then with skin grafting.  The physician stated an 
appropriate culture was then taken.  Testing was done by the 
laboratory and the appropriate antibiotics were given in a 
timely fashion.  The physician added that the Veteran died of 
congestive heart failure which he stated was a 
noncomplication of diabetes.  He opined that "therefore, 
stating all the issues and reviewing all of his medical 
records with all of the progress notes and the treatment, no 
malpractice or inappropriate treatment was found.  Therefore 
my opinion is that his death was not due to any malpractice 
or untimely or delayed treatment by any of the treating 
facilities which is documented in his medical record."  

There is no contrary opinion of record.  Accordingly, the 
Board finds that the claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151 fails.  As discussed by the 
VA physician, the care provided to the Veteran by VA in 2002 
was within standard performance/care.  The physician gave no 
indication as to the treatment the Veteran received in August 
and September 2002 not involving carelessness, negligence, 
lack of proper skill, and error in judgment on the part of 
VA.  Further, the physician did not identify any additional 
disability that resulted from the treatment in question.  The 
Veteran already had diabetes for which service connection is 
not in effect.  The physician noted that congestive heart 
failure is a normal complication of diabetes and therefore 
reasonably foreseeable.  

Although the appellant is competent to justify as to her 
experiences and what comes to her through her senses, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion of such a complex question as to whether 
the Veteran's death was due to improper hospital care prior 
to his death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).  

Accordingly, the competent medical evidence of record 
indicates that the Veteran's death was not due to 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA or to an event not reasonably 
foreseeable, and the claim fails on this basis.  As such, the 
preponderance of the evidence is against claims of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
is denied.

DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


